                      Case 3:20-mc-80126-AGT Document 2 Filed 07/28/20 Page 1 of 4




July 28, 2020    ATE
                    S DISTR
                           IC
               ST            T
           D
                                                 Susan Y. Soong
                                     CO
      E
    IT




                                       UR
  UN




                                         T
  N O RT




                                          NI A
                                      OR




                                                                  Felicia Brown
    HE




                                     IF




           N
                                     AL
           R




               DI
                    S T RI T O F C
                          C
Case 3:20-mc-80126-AGT Document 2 Filed 07/28/20 Page 2 of 4
Case 3:20-mc-80126-AGT Document 2 Filed 07/28/20 Page 3 of 4
Case 3:20-mc-80126-AGT Document 2 Filed 07/28/20 Page 4 of 4
